ORDER
Considering the record of this matter, and the findings and recommendation of the hearing committee,
IT IS ORDERED that respondent’s conditional admission to the practice of law in the State of Louisiana be revoked, effective immediately. Respondent may not submit an application for readmission for a period of at least one year from the date of this order. In the event respondent chooses to submit an application for readmission, he shall provide evidence to the Committee on Bar Admissions demonstrating that he has made a good faith effort to satisfy his student loan obligation.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana